Citation Nr: 1208496	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 9, 1968 to May 21, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran submitted an original claim for service connection for major depressive disorder.  However, while the Veteran has described his current psychiatric symptomatology, there is no medical evidence of a current psychiatric diagnosis.  Moreover, the Veteran's service treatment records show a diagnosis of emotionally unstable personality disorder.  Therefore, the claim for service connection as reflected on the title page of this decision, has been broadened to include service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include major depressive disorder, due to harassment and personal assaults endured during basic training.  

The Veteran's service treatment records are negative for psychiatric complaints, findings, or diagnosis until he was admitted to the U.S. Naval Hospital in St. Albans, New York in February 1969.  A May 1969 Medical Board report indicates that upon returning from leave, the Veteran was unable to bring himself to board his return flight to his duty station.  His family took him to see a family doctor who referred him to a local emergency room.  He was prescribed Valium and told to return to his duty station.  However, the Veteran reportedly took a handful of Valium and was admitted to the Naval Hospital.  Upon admission, the Veteran stated that "I just can't go back, whenever I start to go I feel nervous and I can't make it."  He reported difficulty with nervousness, frequent and severe nightmares, and anger and temper tantrums during childhood and he never made a satisfactory adjustment to service.  During service, the Veteran reported that he often became angry and was involved in physical altercations that he was unable to remember after the incident.  However, significant disciplinary actions during service were denied.  

Following an adequate period of observation during the Veteran's impatient treatment from February to May 1969, staff physicians reviewed the available records and current findings and agreed that the Veteran had shown longstanding evidence of pathological emotional immaturity which precluded his rendering of any useful service while in service.  The Veteran was diagnosed with a chronic emotionally unstable personality disorder, severe in degree, manifested by a life long history of poorly controlled hostility and an inability to control impulses.

Medical Board findings in May 1969 show that the Veteran received an early medical discharge due to a diagnosis of an emotionally unstable personality disorder.  The Medical Board found that such condition preexisted his enlistment into active service which was not incurred in or aggravated by active service.  

In an October 2007 statement, the Veteran newly asserted that he has a current psychiatric disorder due being harassed and assaulted by drill instructors during service.  He asserted that he and another trainee were labeled as "criminals" by their drill instructors simply because they were from New York.  Consequently, he watched the other trainee get beat to the point of unconsciousness and he himself was frequently awoken in the middle of the night with his mouth covered and a gun with a bayonet pressed against his neck.  In addition, he reported that he was frequently "punished" with excessive physical training to the point of his body collapsing.  He stated that he did not have any psychiatric problems, to include emotional instability, prior to entering service, however, during service he experienced feelings of hopelessness, despair, depression and anger.  During service and until 1987, he reportedly drank excessively to the point of blacking out and he frequently engaged in physical altercations with multiple other people.  Since discharge, he attempted to be a "normal" productive and contributing citizen, however, he asserts that the aforementioned experiences during his basic training have resulted in his inability to obtain and/or maintain employment and an inability to maintain a relationship since his discharge from service.  However, he later stated that in 2006, his significant other convinced him to seek VA treatment for his medical problems.

In correspondence dated in April 2009, the Veteran's representative asserted that the presumption of soundness is applicable in this case and that Veteran's current psychiatric condition became manifest after stresses brought on by military basic training.  

In February 2012, the Veteran's representative requested that the claim be remanded due VA's failure to fulfill its duties to assist the Veteran in obtaining evidence necessary to substantiate the claim on appeal.  Specifically, the representative noted that the Veteran's allegations that he suffers from a current psychiatric disorder due to personal assaults and harassment during service have not been addressed.  The representative requested that the Veteran be provided proper notice of the evidence needed to substantiate his claim and that he be afforded a VA examination to determine the nature and etiology of his major depressive disorder.

Following a review of the case, it does not appear that the notification provided to the Veteran regarding his claim for service connection has informed him of alternative types of evidence that he may provide, or request VA's assistance in obtaining, necessary to corroborate the alleged personal assaults and harassment during service.  Accordingly, corrective notice should be provided to the Veteran on remand.  In this regard, the Board notes that in May 2009, correspondence mailed to the Veteran's last known address of record was returned to VA as undeliverable.  Although additional correspondence was subsequently sent to that same address which was not returned as undeliverable, on remand an attempt should be made to verify the Veteran's current address to ensure that he receives corrective VCAA notice and further VA correspondence. 

In addition, it appears that there may be outstanding VA and/or private treatment records that may contain information and evidence pertinent to the claim on appeal.  Indeed, the May 1969 Medical Board report referred to private mental health treatment received from the Veteran's private family physician and at an emergency room in January or February 1969.  Also, in an October 2007 statement, the Veteran reported that he had received VA treatment for "medical conditions" since 2006 at an unspecified VA medical facility.  Additionally, the Veteran's Substantive Appeal dated in April 2008 indicates that he was undergoing a psychiatric evaluation at or around that time and he stated that additional evidence would be forthcoming.  However, the records alluded to above are not associated with the claims file and there is no indication that an attempt has been made to obtain them.  As such, an attempt should be made to obtain the aforementioned treatment records on remand.  

The Board also notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the evidence of record indicates that the Veteran may have a current psychiatric disorder that was incurred in, aggravated by, or may otherwise be related to his active service.  Therefore, the Veteran should be examined to determine whether he has a current psychiatric disability that is etiologically related to his active service.  

Lastly, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted to verify his current mailing address and the record should be updated accordingly.  The assistance of his representative should be solicited as needed.

2.  After the Veteran's current address has been verified, send the Veteran corrective VCAA notice under 38 C.F.R. § 3.304(f)(5), that advises him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his in-service assaults and harassment.  Allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 

3.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a psychiatric disorder, to include any emergency treatment and treatment received from a family physician in January or February 1969 as alluded to in the May 1969 Medical Board report, the name and location of the VA facility where he has received medical treatment since 2006 as alluded to in his October 2007 statement, and for a psychiatric evaluation and/or testing performed in or around April 2008 as alluded to in his Substantive Appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  The Veteran should be afforded a VA psychiatric examination by a VA psychiatrist or psychologist to ascertain the nature and etiology of any diagnosed psychiatric condition(s), taking into account both medical evidence and lay testimony from the Veteran as to the progression of his psychiatric condition.  The examiner should review the claims file in conjunction with the examination.  All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether any currently diagnosed acquired psychiatric disorder(s) clearly and unmistakably (obviously and manifestly) preexisted the Veteran's service.  If so, an opinion should be provided as to whether such disorder(s) were aggravated beyond their normal progression during or as a result of service.  This should be expressed in terms of whether it is clear and unmistakable that no such aggravation occurred.

If the Veteran did not clearly and unmistakably enter service with an acquired psychiatric disorder, the examiner is requested to offer an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any psychiatric disorder diagnosed on examination had onset during the Veteran's service or was caused or aggravated by or is otherwise related to any incident of the Veteran's military service, to include the alleged personal assaults and harassment he endured therein.  The findings of the in-service personality disorder should be reconciled with any current findings, to include a discussion as to whether the findings in service were indicative or the early onset of any additional psychiatric disorder that might be identified.

A complete rationale should be provided for all opinions and conclusions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

